Case 1:20-cr-00039-TSK-MJA Document 28 Filed 02/09/21 Page 1 of 4 PageID #: 57



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


UNITED STATES OF AMERICA,

                   Plaintiff,

      v.                                     Crim. Action No.: 1:20CR39
                                                           (Judge Kleeh)

RHONDA MICHELLE NEWLON,
formerly known as
RHONDA MICHELLE HAILE,

                   Defendant.

    ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
      CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 26],
       ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

      On October 16, 2020, the Defendant Rhonda Michelle Newlon

(“Newlon”), appeared before United States Magistrate Judge Michael

J. Aloi and moved for permission to enter a plea of GUILTY to Count

One of the Information, charging her with Attempt to Introduce a

Prohibited Object, in violation of Title 18, U.S.C., Sections

1791(a)(1) and (b)(1).         This Court referred Defendant’s plea of

guilty to the magistrate judge for the purpose of administering

the allocution, pursuant to Federal Rule of Criminal Procedure 11,

making     a   finding   as   to   whether   the   plea   was   knowingly   and

voluntarily entered, and recommending to this Court whether the

plea should be accepted. Newlon stated that she understood that

the magistrate judge is not a United States District Judge, and

Newlon consented to pleading before the magistrate judge.
Case 1:20-cr-00039-TSK-MJA Document 28 Filed 02/09/21 Page 2 of 4 PageID #: 58



USA v. NEWLON                                                       1:20CR39
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 26],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

      Based upon Defendant Newlon’s statements during the plea

hearing    and   the   Government’s       proffer   establishing   that   an

independent factual basis for the plea existed, the magistrate

judge found that Defendant Newlon was competent to enter a plea,

that the plea was freely and voluntarily given, that she was aware

of the nature of the charges against her and the consequences of

her plea, and that a factual basis existed for the tendered plea.

The magistrate judge issued a Report and Recommendation Concerning

Plea of Guilty in Felony Case (“R&R”) [Dkt. No. 26] finding a

factual basis for the plea and recommending that this Court accept

Defendant Newlon’s plea of guilty to Count One of the Information.

      The magistrate judge also directed the parties to file any

written objections to the R&R within fourteen (14) days after

service of the R&R.         He further advised that failure to file

objections would result in a waiver of the right to appeal from a

judgment of this Court based on the R&R.            Neither the Defendant

nor the Government filed objections to the R&R.

      Accordingly, this Court ADOPTS the magistrate judge’s R&R

[Dkt. No. 26], provisionally ACCEPTS Defendant Newlon’s guilty

plea, and ADJUDGES her GUILTY of the crime charged in Count One of

the Information.

                                      2
Case 1:20-cr-00039-TSK-MJA Document 28 Filed 02/09/21 Page 3 of 4 PageID #: 59



USA v. NEWLON                                                        1:20CR39
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 26],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

      Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

the Court DEFERS acceptance of the proposed plea agreement until

it has received and reviewed the presentence investigation report

prepared in this matter.

      The    presentence    investigation     report   was     disclosed   to

Defendant Newlon, counsel for Defendant, and the Government on

November 25, 2020.

      Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS the

following:

      1.    Counsel may file written objections to the presentence

investigation report on or before February 23, 2021;

      2.    The Office of Probation shall submit the presentence

investigation report with addendum to the Court on or before March

9, 2021; and

      3.    Counsel may file any written sentencing memorandum or

statements      and   motions   for   departure    from      the   Sentencing

Guidelines, including the factual basis for the same, on or before

March 23, 2021.

      The magistrate judge released Defendant on the terms of the

Order Setting Conditions of Release [Dkt. No. 24].




                                      3
Case 1:20-cr-00039-TSK-MJA Document 28 Filed 02/09/21 Page 4 of 4 PageID #: 60



USA v. NEWLON                                                        1:20CR39
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 26],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

      The Court will conduct the Sentencing Hearing for Defendant

on April 12, 2021, at 2:30 P.M., at the Clarksburg, West Virginia

point of holding court.        If counsel anticipates having multiple

witnesses    or   an   otherwise   lengthy   sentencing   hearing,    please

notify the Judge’s chamber staff so that an adequate amount of

time can be scheduled.

      It is so ORDERED.

      The Clerk is directed to transmit copies of this Order to

counsel of record and all appropriate agencies.

DATED: February 9, 2021


                                    /s/ Thomas S. Kleeh
                                    THOMAS S. KLEEH
                                    UNITED STATES DISTRICT JUDGE




                                      4
